Citation Nr: 1729873	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-06 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 30 percent for service-connected anxiety and depressive disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION
The Veteran served in the United States Army on active duty from April 1970 to February 1972, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and a July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The appeal was certified by the RO in Nashville, Tennessee to the Board in June 2009.

In December 2011, the Board remanded the case, for the development of multiple issues, including a VA PTSD and mental disorders examination, and to secure treatment records related to the Veteran's bilateral hearing loss claim. 

In December 2013, the Board remanded the case again to the RO to furnish a Statement of the Case (SOC) that addressed the anxiety and depressive disorder claim, to secure a January 2012 audiological examination report, and to readjudicate the bilateral hearing claim. The appeal was again certified by the RO in Nashville, Tennessee to the Board in May 2015. In an August 2016 decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss and advised the Veteran to follow up on his March 2015 hearing request related to his anxiety and depressive disorder claim. In a belated letter dated September 2016, VA notified the Veteran that his appeal had been certified to the BVA that if a hearing was requested, the Board would not be able to take any action until the hearing was held. Thereafter, the Veteran appealed the Board's decisions to the United States Court of Appeals for Veterans Claims (Court). 

In an April 2017 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate and remand the August 2016 Board decision. As noted, the Veteran requested a Board hearing in his March 2015 Substantive Appeal (Form 9) for his increased rating claim for anxiety and depression, but no hearing was scheduled. In compliance with the Court's April 2017, Order and for the reasons set forth below, the Veteran will be scheduled for a videoconference hearing as soon as practical.
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the December 2011 remand, the VA scheduled the Veteran for an examination with a VA psychologist. In a January 2013 rating decision, the RO granted the Veteran service connection for anxiety and depressive disorder and assigned an initial rating of 30 percent effective November 28, 2006. In his March 2015 Substantive Appeal (Form 9) for his increased rating claim for anxiety and depression, the Veteran requested a videoconference hearing, and thereafter the VA notified the Veteran, in March 2016 that when a hearing date became available, the Veteran would be notified. As noted, the Board's August 2016 decision denied sevice connection for bilateral hearing loss, referred to the Veteran's videoconference hearing request but declined to remand the matter to schedule the requested hearing. 

The Court's JRM Order provided that the Veteran be provided a new examination to determine whether a right ear hearing loss disability is present and to determine the nature and etiology of any diagnosed hearing loss disability.In addition, on remand, the Court required that the Veteran be afforded his requested videoconference hearing. Remand is necessary to schedule the videoconference hearing before a Veterans Law Judge. 

Although the Veteran's representative requested an examination for the Veteran's service-connected anxiety and depressive disorder, the Board notes that the Court's remand provides for a videoconference hearing at which the Veteran may testify concerning his claim for an increased rating for his anxiety and depression.

In light of the foregoing, the Board finds that a remand is necessary to comply with the Court's remand and to obtain a fully adequate VA medical examination and medical opinion that complies with the Board's prior remand directives. See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2. Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss. Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records referencing a May 1971 complaint of hearing loss, post-service medical records, lay statements, the May 2008 VA audiology examination and the January 2012 fee-basis examination report. 

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein. The examiner should determine whether a right ear hearing loss is present and to determine the nature and etiology of any diagnosed hearing loss disability. In rendering this opinion, the examiner should address the various notations of sensorineural hearing loss in the Veteran's medical records and state whether the right ear hearing loss is sensorineural or conductive in nature.

The examiner should determine whether a left ear hearing loss is present and to determine the nature and etiology of any diagnosed hearing loss disability. In rendering this opinion, the examiner should address the various notations of conductive hearing loss in the Veteran's medical records, and in the May 2008 VA examination and opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The AOJ should then readjudicate the claim on appeal. 

4. When development has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5. The RO should then schedule the Veteran for a Board videoconference hearing at the Veteran's Nashville, Tennessee RO, before a Veterans Law Judge of the Board at the earliest opportunity. Notify the Veteran and his representative of the date, time and location of this hearing. If the Veteran subsequently elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

